Exhibit 10.1

 

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of October 22, 2019, by and between Legacy Acquisition
Corp., a Delaware corporation (the “Company”), and Continental Stock Transfer &
Trust Company, a New York corporation (the “Trustee”). Capitalized terms
contained in this Amendment, but not specifically defined in this Amendment,
shall have the meanings ascribed to such terms in the Original Agreement (as
defined below).

 

WHEREAS, on November 21, 2017, the Company consummated an initial public
offering (the “Offering”) of units of the Company’s equity securities, each such
unit comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (“Common Stock”), and one warrant, each warrant entitling the
holder thereof to purchase one-half of one share of Class A Common Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement (the “Underwriting
Agreement”) with Wells Fargo Securities, LLC, Cantor Fitzgerald & Co. and
Stifel, Nicolaus & Company, Incorporated as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”) named
therein;

 

WHEREAS, $300,000,000 of the gross proceeds of the Offering and sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated trust account
located at all times in the United States (the “Trust Account”) for the benefit
of the Company and the holders of the Common Stock included in the units issued
in the Offering as hereinafter provided pursuant to the investment management
trust agreement made effective as of November 16, 2017, by and between the
Company and the Trustee (the “Original Agreement”);

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from November 21, 2019 to May 20, 2020 (the
“Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Company has not completed a business
combination from November 21, 2019 to May 20, 2020 (the “Trust Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and

 

WHEREAS, the parties desire to amend and restate Section 1(i) of the Original
Agreement to, among other things, reflect amendments to the Original Agreement
contemplated by the Trust Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.       Amendment of Trust Agreement. Section 1(i) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

“Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer, Secretary or Chairman of the board
of directors of the Company (the “Board”) and, in the case of a Termination
Letter in a form substantially similar to the attached hereto as Exhibit A,
acknowledged and agreed to by the Representatives, and complete the liquidation
of the Trust Account and distribute the Property in the Trust Account, including
interest not previously released to the Company to pay its taxes and up to
$750,000 per annum to fund working capital requirements (and in the case of a
Termination Letter in a form substantially similar to the attached hereto as
Exhibit B, less up to $50,000 of interest that may be released to the Company to
pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein, or (y) May 20, 2020, if a Termination
Letter has not been received by the Trustee prior to such date, in which case
the Trust Account shall be liquidated in accordance with the procedures set
forth in the Termination Letter attached as Exhibit B and the Property in the
Trust Account (less taxes payable and up to $50,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Stockholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, the Trustee shall keep the Trust Account open until twelve
(12) months following the date the Property has been distributed to the Public
Stockholders;

 



1



 





 

 

2.       Miscellaneous Provisions.

 

2.1. Successors.  All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

2.2. Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.3. Applicable Law.  The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.

 

2.4. Counterparts.  This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2.5. Effect of Headings.  The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.6. Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 



2



 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 





 Continental Stock Transfer & Trust Company, as Trustee      By:/s/ Francis E.
Wolf   Name: Francis E. Wolf Jr.   Title: Vice President          Legacy
Acquisition Corp.     By:/s/ Edwin J. Rigaud Name: Edwin J. Rigaud Title: Chief
Executive Officer

 

 



3



 





 

